Citation Nr: 1732962	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  07-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is granted.


FINDING OF FACT

The evidence is in equipoise as to whether hepatitis C is etiologically related to active service.


CONCLUSION OF LAW

The criteria for direct service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  A transcript of the hearing is associated with the record.  

The Veteran contends that his hepatitis C is related to active service, to include his receipt of tattoos, sharing razors, and being exposed to blood from other servicemen.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

In regard to service connection claims pertaining to hepatitis C, a VA Fast Letter, which addressed claims for service connection for hepatitis C indicated that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  See VBA Fast Letter 04-13 (June 29, 2004).  Another key point was that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  Id.  

The question for the Board is whether the Veteran's current hepatitis C is etiologically related to an in-service disease or injury.

In this respect, the Board acknowledges that the service medical treatment records are not complete.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the separation report of medical examination, while not clearly legible, indicates the presence of tattoos, which were not noted on the entrance report of medical examination.  While the Veteran has been inconsistent regarding his exposure to other risk factors such as a blood transfusion before 1992 and the use of intravenous (IV) and intranasal drugs, the Board notes that the Veteran's tattoos during active service is a recognized risk factor for the transmission of hepatitis C.  

Concerning etiology of the Veteran's hepatitis C, multiple VA medical opinions were sought concerning the etiology of the Veteran's hepatitis C.  Recently, a VA medical opinion was provided in February 2017.  The VA examiner noted the Veteran's reported risk factors of being exposed to blood, sharing razors, and tattoos completed during active service, but opined that it would be mere speculation to attribute the Veteran's hepatitis C to these in-service risk factors, when he has been inconsistent concerning his reports of IV and intranasal drug use.  However, the Board notes that the Veteran provided a letter completed by a VA physician dated in November 2006.  The VA physician stated that the Veteran's risk factors were exposure to others blood in Vietnam, tattoos and use of shared razors.  The physician stated that it was more likely than not that the Veteran was infected with hepatitis C in 1969/1970, during his period of active service.  

In this case, the Board finds that the medical evidence is in equipoise as to whether the Veteran's hepatitis C is etiologically related to active service, specifically his 

tattoos.  Accordingly, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for hepatitis C.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	J. Seay, Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


